Title: To Thomas Jefferson from William Stark, 19 December 1803
From: Stark, William
To: Jefferson, Thomas


               
                  Venerable Sir,
                  Youngstown Decr. 19th 1803
               
               To you I tender my service in any office, which you may think proper, to confer on me in Louisiana or New Orleans. & would prefer the Military or Judiciary as I think I have some tast for Tactics & tolerable Knowledg of Law, having had a regular education in that profession.
               I am 28 years of age have received the honors of Dartmouth University, & am now practising law at Youngstown County of Trumbull State of Ohio.
               I am with due respect Your devoted servant
               
                  William Stark
               
            